Case 1:21-cv-00359-DCJ-JPM Document 6 Filed 04/22/21 Page 1 of 1 PageID #: 33




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION
JOSE ISMAEL SALAS #05332-748,          CIVIL DOCKET NO. 1:21-CV-00359-P
Plaintiff

VERSUS                                 JUDGE DAVID C. JOSEPH

CHRIS MCCONNELL,                       MAGISTRATE JUDGE JOSEPH H.L.
Defendant                              PEREZ-MONTES


                                JUDGMENT

      For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 5], noting the absence of objection thereto,

and concurring with the Magistrate Judge’s findings under the applicable law;

      IT IS HEREBY ORDERED that the Plaintiff’s Petition for Writ of Habeas

Corpus under 28 U.S.C. § 2241 [ECF No. 1] is DENIED and DISMISSED WITH

PREJUDICE.

      THUS, DONE AND SIGNED in Chambers on this 22nd day of April 2021.



                                      _____________________________________
                                      DAVID C. JOSEPH
                                      UNITED STATES DISTRICT JUDGE
